PER CURIAM.
Appellant, a 17-year-old child, was charged in a petition for delinquency with the commission of two felonies, to-wit : robbery and use of a weapon in the commission of a felony. The prosecution filed a motion for waiver of juvenile jurisdiction, and certification of the case for trial as if the child were an adult, as provided in § 39.09(2) (a), Fla.Stat.
A waiver hearing was held. The judge of the circuit court, juvenile division entered an order of transferral to the criminal division, finding that there is probable cause to believe that the child did commit the felonies; that the public interest would be best served by the transfer and that there do not exist reasonable prospects for rehabilitation of the child prior to his majority.
We have studied the entire record with particular emphasis on the transcript of the testimony adduced at the waiver hearing, and we conclude that there is ample evidence to support the conclusions of fact set forth in the order of transferral. Further, we find that the juvenile court complied in all respects with Rules 8.100(c) and 8.-110(b), RJP, and we find no abuse of discretion in its decision to transfer the appellant to the criminal division for trial as an adult. Accord W. B. v. State, Fla.1975, 313 So.2d 711; see Davis v. State, Fla. 1974, 297 So.2d 289. The elements and factors required to be considered by the juvenile court are set out in Kent v. United States, 383 U.S. 541, 86 S.Ct. 1045, 16 L. Ed.2d 84 and in § 39.09(2) (c), Fla.Stat.
The order of transfer is affirmed.